Atkinson, Justice.
A suit was instituted for specific performance of an alleged contract. A third person filed an intervention. A demurrer interposed by the defendant was overruled. The plaintiff dismissed the main action. The case was tried on the intervention. At the conclusion of evidence a nonsuit was granted, and the intervenor excepted. Held, that the intervention was subject to the fate of the main case, which having been dismissed, the intervention necessarily failed, whether or not it was supported by evidence. Consequently the judge did not err in granting a nonsuit.
The ease differs from Eastmore v. Bunkley, 113 Ga. 637 (39 S. E. 105), in which the intervention was by one as a defendant seeking to prevent a recovery by the plaintiff in the main action.

Judgment affirmed.


All the Justices eoneur.